    Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 1 of 39



            IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF WISCONSIN


JOSEPH W. BENDER, et al.,

          Plaintiffs,

     v.                                 Case No. 19-CV-29

STATE OF WISCONSIN, et al.,

          Defendants.


     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
                  MOTION TO DISMISS
        Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 2 of 39



                                        TABLE OF CONTENTS

INTRODUCTION .................................................................................................1

BACKGROUND ....................................................................................................3

        I.       Wisconsin’s State Public Defender’s Office provides
                 representation to indigent criminal defendants. ............................3

        II.      Efforts are ongoing to raise compensation rates for private
                 attorneys who represent indigent criminal defendants. ................6

        III.     Plaintiffs allege that Wisconsin’s indigent defense system
                 fails to meet minimum constitutional standards of
                 representation. ..................................................................................8

LEGAL STANDARD.............................................................................................9

ARGUMENT ...................................................................................................... 10

        I.       This Court must abstain from exercising federal jurisdiction
                 over Plaintiffs’ challenge to Wisconsin’s public defender
                 system. ............................................................................................ 10

                 A.       Younger and its progeny require federal courts to
                          abstain from reforming state criminal proceedings. .......... 10

                 B.       Federal courts abstain under Younger from
                          considering systematic challenges to state public
                          defender systems.................................................................. 13

                 C.       Younger requires this case to be dismissed. ....................... 17

        II.      This Court lacks jurisdiction over Plaintiffs’ claims due to
                 the Eleventh Amendment, a lack of Article III standing, and
                 Heck. ............................................................................................... 20

                 A.       The Eleventh Amendment prevents a federal court
                          from hearing Plaintiffs’ claims. ........................................... 20

                          1.       Defendants   enjoy     Eleventh    Amendment
                                   immunity from suit in federal court. ........................ 21

                                   a.        State of Wisconsin ............................................ 21
       Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 3 of 39



                                   b.        Governor Evers ................................................ 22

                                   c.        Kelli Thompson ................................................ 24

                          2.       The Eleventh Amendment requires dismissal of
                                   Plaintiffs’ state law claims. ....................................... 25

                 B.       Plaintiffs’ claims must be dismissed because they lack
                          Article III standing. ............................................................. 26

                          1.       Defendants neither caused nor can redress
                                   Plaintiffs’ alleged injuries.......................................... 27

                          2.       Plaintiffs lack standing to challenge aspects of
                                   the public defender program that have not
                                   allegedly harmed them. ............................................. 28

                 C.       Heck requires Plaintiffs’ claims to be dismissed
                          because, if successful, they would imply the invalidity
                          of state criminal convictions. ............................................... 30

        III.     Plaintiffs fail to state a claim for damages................................... 33

                 A.       Defendants are not “persons” under 42 U.S.C. § 1983
                          for purposes of damages claims. ......................................... 33

                 B.       Plaintiffs identify no state cause of action for damages.
                          ............................................................................................... 34

CONCLUSION ................................................................................................... 35




                                                           ii
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 4 of 39




                              INTRODUCTION

      Plaintiffs—twelve indigent criminal defendants in Wisconsin state

court—request sweeping reform and oversight of Wisconsin’s state public

defender system by a federal court, but this is not the right forum for their

claims. As a remedy for Wisconsin’s purported failure to provide indigent

criminal defendants with effective legal representation, Plaintiffs ask this

Court to use its equitable powers to effectively assume control over the

Wisconsin State Public Defenders Office (SPD). They request a far-reaching

injunction that will modify “the structure and operation of the State’s indigent

defense system,” “implement a statewide system of public defense that is

consistent with the U.S. Constitution and the Constitution and laws of the

State of Wisconsin,” and regulate public defenders’ “workload and

performance” including by “establishing minimum standards of courtroom

experience or mentorship.” (Dkt. 10:25.) After this Court fundamentally

transforms Wisconsin’s public defender system, Plaintiffs ask this Court to

“monitor[]” the new system for the indefinite future. (Dkt. 10:25.)

      But Plaintiffs cannot use federal court to reform Wisconsin’s public

defender system. Under Younger v. Harris, 401 U.S. 37 (1971) and its progeny,

federal courts may not grant equitable relief against state officials that would

transform state criminal processes and impose ongoing federal court

supervision of those reforms. That is exactly what Plaintiffs seek: structural
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 5 of 39



reform and auditing of Wisconsin’s public defender system. Every federal court

that has considered similar—in fact, much more modest—requests to reform

state public defender systems has abstained under Younger, when asked.

Plaintiffs’ complaint here must share the same fate.

      Although Younger provides reason enough to dismiss this case,

Plaintiffs’ claims also have three jurisdictional defects.

      First, this Court lacks jurisdiction over Plaintiffs’ state-law claims,

because the Eleventh Amendment bars granting equitable relief against state

officials based on alleged violations of state law. The Eleventh Amendment also

bars federal claims against the State of Wisconsin, Governor Evers, and State

Public Defender Thompson in their official capacities, and Plaintiffs do not

allege sufficient facts to support an Ex parte Young claim for equitable relief

against the individual defendants, either.

      Second, Plaintiffs’ claims also fail to satisfy Article III standing

requirements. They theorize that inadequate funding for indigent defense

counsel results in various constitutional deprivations. But none of the

defendants here have authority over SPD funding—only the Wisconsin

Legislature has that power. Since Defendants did not cause and cannot redress

Plaintiffs’ alleged injuries, Plaintiffs lack standing to sue them. Moreover, the

only alleged harm Plaintiffs have suffered is waiting too long for appointed




                                        2
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 6 of 39



counsel, which means they lack standing to challenge other aspects of

Wisconsin’s public defender system.

      Third, Heck v. Humphrey, 512 U.S. 477 (1994) prohibits federal courts

from granting relief in civil cases that would imply the invalidity of state

criminal convictions. Plaintiffs’ ineffective assistance of counsel and speedy

trial allegations, if successful, would necessarily imply the invalidity of any

state criminal convictions they might receive, thereby violating Heck.

      Plaintiffs also fail to state a claim for damages. Under 42 U.S.C. § 1983

they cannot sue the State of Wisconsin, nor Governor Evers or State Public

Defender Thompson since they are named in their official capacities. Plaintiffs

also do not identify any state law cause of action for damages.

      Plaintiffs’ complaint must be dismissed.

                              BACKGROUND

I.    Wisconsin’s   State    Public   Defender’s   Office            provides
      representation to indigent criminal defendants.

      SPD is a statewide, independent, executive agency that was created to

represent indigent criminal defendants and meet Wisconsin’s obligations

under Gideon v. Wainwright, 372 U.S. 335 (1963). SPD provides representation

to indigent individuals in two ways. First, some indigent defendants receive

representation from staff counsel that SPD directly employs. Wis. Stat.

§§ 977.05(4)(i), 977.08(3)(d). Second, SPD delegates the representation of some



                                       3
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 7 of 39



indigent defendants to private members of the Wisconsin Bar. Wis. Stat.

§ 977.05(5)(a). This latter method typically occurs when SPD staff attorneys

cannot assume a representation due to either resource constraints or a conflict

of interest (which often occurs in multi-defendant cases).1

      To find private counsel for indigent defendants, SPD first asks attorneys

in each Wisconsin county to sign up on a list of attorneys willing to represent

indigent defendants. Wis. Stat. § 977.08(2). SPD must update those lists

annually. Wis. Stat. § 977.08(3)(b). When SPD needs to find a private attorney

to represent an indigent defendant, it typically contacts private attorneys on

this list. Wis. Stat. § 977.08(3)(c). SPD also can appoint a private attorney who

previously represented the defendant. Wis. Stat. § 977.08(3)(e). During fiscal

year 2018, around 40% of statewide indigent defense cases were assigned to

SPD-appointed private counsel.2

      When SPD finds a private attorney willing to serve as counsel for an

indigent defendant, the attorney’s compensation rate is fixed by statute.

Wisconsin Stat. § 977.08(4m)(c) provides that the private attorney shall be

paid $40 per hour for time spent on the case, and $25 per hour for travel in




      1        Facts-At-A-Glance,      Wis.        St.       Public       Defenders,
https://wispd.org/index.php/about-the-spd/spd-facts-at-a-glance (Mar. 19, 2019).
       2       Facts-At-A-Glance,      Wis.        St.       Public       Defenders,
https://wispd.org/index.php/about-the-spd/spd-facts-at-a-glance (Mar. 19, 2019).



                                         4
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 8 of 39



limited categories. Private appointments also can be paid through fixed-fee

contracts. Wis. Stat. § 977.08(3)(f). A small proportion—around 3% in fiscal

year 2018—of all private appointments are paid using such contracts.3

      It takes time to locate private counsel willing to accept representation of

an indigent defendant. In counties where some Plaintiffs here reside (Ashland,

Bayfield, and Iron), it takes SPD an average of 24 days and 39 contacts to find

a private attorney willing to accept an appointment.4 SPD has tried to speed

the process up by redeploying SPD-employed staff attorneys and support staff

to regions of heightened need and offering free training to private attorneys

who accept appointments.5

      When SPD has difficulty finding private attorneys willing to represent

an indigent defendant, the state trial court has inherent authority to appoint

counsel on its own. See State v. Lehman, 137 Wis. 2d 65, 68, 403 N.W.2d 438,

440 (1987). Court-appointed counsel can be compensated at a different rate

than the statutory rate for SPD-appointed private counsel. See State ex rel.

Friedrich v. Circuit Court for Dane Cty., 192 Wis. 2d 1, 531 N.W.2d 32 (1995).

Counties, not SPD or any other state-level entity, are obligated to pay



      3         Facts-At-A-Glance,      Wis.        St.      Public       Defenders,
https://wispd.org/index.php/about-the-spd/spd-facts-at-a-glance (Mar. 19, 2019).
       4 Letter from Kelli S. Thompson to Clerk of the Supreme Court Sheila Reiff, at

4 (May 1, 2018), https://wicourts.gov/supreme/docs/1706commentsthompson.pdf.
       5 Id.




                                         5
      Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 9 of 39



court-appointed counsel. See Carpenter v. Cty. of Dane, 9 Wis. 274 (1859). The

court-appointed compensation rate is now set at a floor of $70 per hour.

Wis. S. Ct. Rule (SCR) 81.02(1). On January 1, 2020, that floor rate will

increase to $100 per hour.6

II.   Efforts are ongoing to raise compensation rates for private
      attorneys who represent indigent criminal defendants.

      Each branch of Wisconsin state government has concluded that

compensation should be increased for private defense counsel, and efforts

continue to do so. The Wisconsin Supreme Court recently raised the

compensation rate for court-appointed defense counsel set by SCR 81.02 from

$70 to $100 per hour, effective January 1, 2020.7 SPD has requested increases

to compensation rates in each of its biennial budgets since 1995.8 For the

upcoming 2019–2021 budget, SPD requested a rate increase for SPD-appointed

counsel to $70 per hour.9

      The Wisconsin Legislature is now acting on that request. Republican

legislators in the Wisconsin Assembly recently proposed a criminal justice




      6   Wis. S. Ct. Order 17-06, (issued June 27, 2018, eff. Jan 1, 2020),
https://docs.legis.wisconsin.gov/misc/sco/311.pdf.
       7 Wis. S. Ct. Order 17-06, at 18–19.
       8 See Thompson, Petition Comments, at 4.
       9 See Criminal Justice Coalition, 2019–21 Biennial Budget Proposal, at 3,

http://www.thewheelerreport.com/wheeler_docs/files/123
criminaljusticecoalitionwhitepaper.pdf.



                                       6
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 10 of 39



budget package that would implement SPD’s recommendation and increase

rates for SPD-appointed attorneys to $70 per hour.10 Governor Evers, State


      10      See    LRB-1217,        Section      20,     at   11     (untitled   bill),
http://www.thewheelerreport.com/wheeler_docs/files/19lrb1217.pdf          (last  visited
Mar. 19, 2019). See also, Ricky Vetterkind, Assembly Republicans Call for $50 Million
Criminal       Justice     Package,       Wis.       St.    J.   (Feb.     19,   2019),
https://madison.com/wsj/news/local/govt-and-politics/assembly-republicans-call-for-
million-criminal-justice-package/article_0b315a71-c9a7-57a6-8558-
33d8fcf8ad93.html. Press Release of State Assembly Leader Robin Vos, Assembly
Republicans Unveil Package of Criminal Justice Reforms, Wis. St. Legislature
(Feb.      18,     2019),       http://legis.wisconsin.gov/assembly/63/vos/media/news-
updates/assembly-republicans-unveil-package-of-criminal-justice-reforms/;
Press Release of State Representative John Nygren, Criminal Justice Reforms
(Feb.         20,        2019),          http://www.thewheelerreport.com/wheeler_docs
/files/0220nygren.pdf; Press Release of State Representative Jim Steineke,
Northeastern Wisconsin Lawmakers Call for Criminal Justice Reform (Feb. 18, 2019),
http://legis.wisconsin.gov/assembly/05/steineke/news/northeast-wisconsin-
lawmakers-call-for-criminal-justice-reform/; Press Release of State Representative
Mary Felzkowski, Rep. Felzkowski Calls for Criminal Justice Reform (Feb. 18, 2019),
http://legis.wisconsin.gov/assembly/35/felzkowski/media/1516/2019-02-18-rep-
felzkowski-calls-for-criminal-justice-reform.pdf;        State  Representative     Amy
Loudenbeck, Criminal Justice Reform Initiatives, Wis. S. Legislature,
http://legis.wisconsin.gov/assembly/31/loudenbeck/media/eupdates/2-25-19.html
(last visited Mar. 19, 2019); Press Releases of State Representatives Loren
Oldenburg, Tony Kurtz, Nancy VanderMeer, Area Legislators Call for Criminal
Justice                Reform                  (Feb.             18,             2019),
http://www.thewheelerreport.com/wheeler_docs/files/0218kurtz.pdf; Press Release of
State Representative Ron Tusler, Rep. Tusler Announces Support for Community
Safety               Proposal                  (Feb.             18,             2019),
http://www.thewheelerreport.com/wheeler_docs/files/0218tusler.pdf; Press Release of
State Representative Pat Snyder, Central Wisconsin Legislators Call for Criminal
Justice                Reform                  (Feb.             18,             2019),
http://www.thewheelerreport.com/wheeler_docs/files/0218snyderupdate.pdf; Press
Release of State Representative Mark Born, Rep. Born Calls for Criminal Justice
Reform                        (Feb.                         18,                  2019),
http://www.thewheelerreport.com/wheeler_docs/files/0218born.pdf; Press Release of
State Representative Michael Schraa, Northeast Wisconsin Lawmakers Call for
Criminal            Justice           Reform             (Feb.        18,        2019),
http://www.thewheelerreport.com/wheeler_docs/files/0218schraa.pdf; Press Release
of State Representative David Steffen, Northeast Wisconsin Lawmakers Call for



                                           7
       Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 11 of 39



Public Defender Kelli Thompson, and Chief Justice Roggensack of the

Wisconsin Supreme Court all have signaled their support for the budget

measure. Vetterkind, supra. Governor Evers has included the same rate

increase supported by legislators in his own budget proposal.11

III.     Plaintiffs allege that Wisconsin’s indigent defense system fails to
         meet minimum constitutional standards of representation.

         Plaintiffs allege that Wisconsin’s public defender system fails to satisfy

its constitutional obligation to provide indigent defendants with effective

representation. Three defendants are purportedly responsible: the State of

Wisconsin, Governor Tony Evers, and State Public Defender Kelli Thompson,

the latter two in their official capacities only. (Dkt. 10:3–4 ¶¶ 17–19.) Plaintiffs

contend that “the State’s failure to sufficiently fund the SPD or adequately

compensate private attorneys for their time has deprived the Plaintiffs, and all

those similarly situated, of . . . constitutionally-mandated rights.” (Dkt. 10:10

¶ 49.)




Criminal            Justice         Reform          (Feb.           18,          2019),
http://www.thewheelerreport.com/wheeler_docs/files/0218steffen_01.pdf;            Press
Release of State Reps. Jesse James, Warren Petryk, Eau Claire Area Lawmakers Call
for Criminal Justice Reforms in State Budget (Feb. 18, 2019),
http://www.thewheelerreport.com/wheeler_docs/files/0218james.pdf.
       11     2019      Assembly      Bill     56,    §     2245,       at     1091–92
https://docs.legis.wisconsin.gov/2019/related/proposals/ab56.pdf (last visited Mar. 19,
2019).

                                          8
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 12 of 39



      Plaintiffs’ “inadequate funding” theory purportedly supports three

claims: (1) that they are being deprived of their right to effective counsel under

the Sixth Amendment and Article 1, Section 7 of the Wisconsin Constitution

(Dkt. 10:22–23); (2) that the deprivation of effective counsel also violates their

due process rights under the Fourteenth Amendment and Article 1, Section 8

of the Wisconsin Constitution (Dkt. 10:23); and (3) that the failure to “promptly

appoint” counsel results in a denial of their speedy trial rights under the Sixth

Amendment and Article 1, Section 7 of the Wisconsin Constitution (Dkt. 10:24).

Plaintiffs assert their federal claims under 42 U.S.C. § 1983; their state causes

of action arise directly under the Wisconsin Constitution.

                              LEGAL STANDARD

      “When reviewing a dismissal for lack of subject matter jurisdiction . . . a

district court must accept as true all well-pleaded factual allegations and draw

all reasonable inferences in favor of the plaintiff.” St. John’s United Church of

Christ v. City of Chicago, 502 F.3d 616, 625 (7th Cir. 2007) (citation omitted).

“[A] plaintiff faced with a 12(b)(1) motion to dismiss bears the burden of

establishing that the jurisdictional requirements have been met.” Ctr. for

Dermatology & Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 588–89 (7th Cir.

2014).

      To survive a Rule 12(b)(6) challenge, a complaint must allege sufficient

facts that, if true, “state a claim to relief that is plausible on its face.” Ashcroft


                                          9
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 13 of 39



v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Facial plausibility requires

the plaintiff to “plead[] factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. However, a complaint cannot survive with only “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Id.

Adequately stating a claim “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id.

                                 ARGUMENT

I.    This Court must abstain from exercising federal jurisdiction
      over Plaintiffs’ challenge to Wisconsin’s public defender system.

      Under Younger, federal courts must dismiss equitable relief requests

that would require them to reform and indefinitely audit state criminal

proceedings. Plaintiffs ask for exactly that here—for this Court to

fundamentally reform Wisconsin’s public defender system and then audit state

criminal proceedings for the foreseeable future. Younger thus requires

dismissal, as federal courts have already held when dismissing similar

systematic constitutional challenges to state public defender programs.

      A.    Younger and its progeny require federal courts to abstain
            from reforming state criminal proceedings.

      In Younger, the Supreme Court enshrined the “longstanding public

policy against federal court interference with state court proceedings.” 401 U.S.

at 43. Younger’s doctrine of judicial restraint “prevent[s] erosion of the role of

                                        10
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 14 of 39



the jury and avoid[s] a duplication of legal proceedings and legal sanctions

where a single suit would be adequate to protect the rights asserted.” Id. at 44.

Younger also promotes comity between the federal and state governments,

resting on a “belief that the National Government will fare best if the States

and their institutions are left free to perform their separate functions in their

separate ways.” Id. To preserve this division between federal and state

authority, Younger holds that injunctive and declaratory relief affecting the

validity of state criminal prosecutions can be granted by federal courts only

under exceptional circumstances. Id. at 53–54.

      Soon after Younger, the Supreme Court in O’Shea v. Littleton, 414 U.S.

488 (1974) dismissed a system-wide challenge to state criminal proceedings

that strongly resembles Plaintiffs’ claims here. In O’Shea, state criminal

defendants filed a § 1983 class action alleging that state court judges set their

bond in an unconstitutional fashion and imposed discriminatory sentences on

them. Id. at 490–92. To remedy the state officials’ allegedly unconstitutional

behavior, the plaintiffs sought injunctions. Id. at 492.

      Although the O’Shea plaintiffs did not expressly target the validity of

ongoing state criminal proceedings, the Supreme Court still held that Younger

required dismissal. O’Shea described the improper equitable relief that the

plaintiffs sought in a way that mirrors Plaintiffs’ claims here:




                                       11
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 15 of 39



      Respondents do not seek to strike down a single state statute, either on
      its face or as applied; nor do they seek to enjoin any criminal
      prosecutions that might be brought under a challenged criminal law. In
      fact, respondents apparently contemplate that prosecutions will be
      brought under seemingly valid state laws. What they seek is an
      injunction aimed at controlling or preventing the occurrence of specific
      events that might take place in the course of future state criminal trials.

Id. at 500 (emphasis added). Younger bars equitable relief like this because it

would inevitably interfere with ongoing state criminal prosecutions:

      The order the Court of Appeals thought should be available if
      respondents proved their allegations would be operative only where
      permissible state prosecutions are pending against one or more of the
      beneficiaries of the injunction. Apparently the order would contemplate
      interruption of state proceedings to adjudicate assertions of
      noncompliance by petitioners. This seems to us nothing less than an
      ongoing federal audit of state criminal proceedings which would
      indirectly accomplish the kind of interference that Younger v. Harris . . .
      sought to prevent.

Id. (emphasis added). The Supreme Court concluded that “[a] federal court

should not intervene to establish the basis for future intervention that would

be so intrusive and unworkable.” Id.

      The Supreme Court extended Younger and O’Shea to injunctions sought

against state agencies in Rizzo v. Goode, 423 U.S. 362 (1976). There, the

plaintiffs alleged that local Philadelphia law enforcement officials engaged in

discriminatory practices and sought equitable relief to reform the city’s citizen

complaint system. The Supreme Court rejected the claim, expressing

skepticism of a federal court “fashioning . . . prophylactic procedures for a state

agency designed to minimize” alleged unconstitutional conduct. Id. at 378. It



                                          12
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 16 of 39



emphasized again that “[w]here . . . the exercise of authority by state officials

is attacked, federal courts must be constantly mindful of the ‘special delicacy

of the adjustment to be preserved between federal equitable power and State

administration of its own law.’” Id. (citation omitted). The Supreme Court

therefore held that O’Shea’s comity principles apply “where injunctive relief is

sought, not against the judicial branch of the state government, but against

those in charge of an executive branch of an agency of state or local

governments.” Id. at 380.

      It remains true today that a core category of cases requiring abstention

is “where federal jurisdiction would intrude into ongoing state criminal

proceedings.” Mulholland v. Marion Cty. Election Bd., 746 F.3d 811, 815

(7th Cir. 2014) (citing Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69 (2013)).

      B.    Federal courts abstain under Younger from considering
            systematic challenges to state public defender systems.

      Federal courts have uniformly applied Younger to dismiss systematic

constitutional challenges to the adequacy of state public defender systems.

Such challenges share the same basic defect as the claims booted from federal

court in Younger, O’Shea, and Rizzo—any relief that federal courts could grant

against state public defender officials would substantially interfere with state

criminal proceedings and disrupt comity between the federal and state

governments.



                                       13
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 17 of 39



      The Fifth Circuit rejected one such challenge in Gardner v. Luckey,

500 F.2d 712, 713 (5th Cir. 1974). Convicted persons in Florida filed a civil

class action against the state’s public defender office alleging, like Plaintiffs do

here, that the office “systematically failed to meet minimum constitutional

standards” in representing indigent defendants due to “inadequate funding

and excessive caseloads.” Id. The plaintiffs sought declaratory and injunctive

relief, for example by requiring a public defender to contact an accused indigent

within 48 hours of the arrest. Id. The Fifth Circuit affirmed dismissal due to

the case’s “strong resemblance” to O’Shea, primarily because the plaintiffs

“contemplate[d] exactly the sort of intrusive and unworkable supervision of

state judicial processes condemned in O’Shea.” Id. at 715. Any injunctive relief

necessarily would have “contemplate[d] interruption of state proceedings to

adjudicate assertions of noncompliance.” Id. The plaintiffs thus “[could not] get

into federal court to make their sweeping challenge to the operation of the

Florida Public Defender Offices.” Id.12

      The Eleventh Circuit rebuffed a similar systematic challenge in Luckey

v. Miller, 976 F.2d 673 (11th Cir. 1992).13 Like both Gardner and this case, the




      12 The court noted, however, that the individual plaintiffs could bring federal
habeas corpus challenges after exhausting state remedies. Id.
      13 The Eleventh Circuit did not issue its own opinion, but instead affirmed on

the basis of the district court’s order. The quoted passages are from the district court’s
opinion.

                                           14
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 18 of 39



Luckey plaintiffs alleged that Georgia’s public defender system was “inherently

incapable of providing constitutionally adequate services.” Id. at 676. The

plaintiffs sought systemic injunctive relief, including orders that counsel be

provided at critical stages of the prosecution and “adequate” funding be

furnished for both experts and public defense counsel. Id. The plaintiffs tried

to distinguish Younger, arguing that they did “not seek to contest any criminal

conviction, nor to restrain any criminal prosecution” but rather sought “only to

have this Court consider systemic issues which cannot be raised in any

individual case.” Id. at 677. But the court looked under the surface of the

plaintiffs’ requested relief, concluding that “it is nonetheless clear that

plaintiffs intend to restrain every indigent prosecution and contest every

indigent conviction until the systemic improvements they seek are in place.”

Id. Any narrower relief also “would [have] inevitably set up the precise basis

for future intervention condemned in O’Shea.” Id. at 679. The court

emphasized the significant “enforcement difficulties of any order reforming

such an integral aspect of a state criminal justice process as the indigent

defense system.” Id.

      Most recently, the Middle District of Louisiana dismissed a case nearly

identical to this one in Yarls v. Bunton, 231 F. Supp. 3d 128 (M.D. La. 2017).

There, arrestees sued New Orleans public defender officials, alleging that

being placed on a waiting list for appointed counsel violated their


                                      15
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 19 of 39



constitutional rights. Id. at 129. They sought both declaratory and injunctive

relief—they primarily sought an injunction directing officials to report the

status of waiting lists, and also for the district court to “retain jurisdiction to

monitor and enforce compliance with this judgment and other ancillary

matters that arise.” Id. at 130.

   The court identified major problems with considering such a case in federal

court. First, the court expressed “concern[] with whether it would be acting

beyond the bounds of its Article III power in entertaining a dispute that was

not a typical case or controversy, but rather, an attempt to remedy the

undisputed inadequacies of a state funding system.” Id. Similarly, the court

“was concerned with the myriad comity issues that would result were [the]

[c]ourt to issue injunctive relief against members of the state judiciary and

public defender offices or the public defender board.” Id.

   The court concluded that it had to abstain from considering the plaintiffs’

claims, citing Younger, O’Shea, Gardner, and Luckey. Any injunctive relief

would have presented an unworkable “ongoing audit of the criminal cases in

Orleans Parish,” the exact O’Shea enforcement problem that required

dismissal of systematic public defender challenges in Gardner and Luckey. Id.

at 136.




                                        16
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 20 of 39



      C.    Younger requires this case to be dismissed.

      Plaintiffs’ claims here are not meaningfully different from those

dismissed in Gardner, Luckey, and Yarls. Like those systematic challenges to

state public defender systems, Plaintiffs here seek to “remedy the State of

Wisconsin’s failure to provide constitutionally required, effective legal

representation to indigent people accused of crimes . . . .” (Dkt. 10:1–2 ¶ 1.) And

like in those cases, they seek intrusive injunctive and declaratory relief against

various state entities and officials, asking this Court to:

      D) Enjoin the State from continuing to violate the rights of indigent
      defendants by providing constitutionally deficient representation;

      E) Enter an injunction requiring the State to propose, for this Court’s
      approval and monitoring, a plan to develop and implement a statewide
      system of public defense that is consistent with the U.S. Constitution
      and the Constitution and laws of the State of Wisconsin;

      F) Enter an injunction that requires the State to propose, for this Court’s
      approval and monitoring, uniform workload and performance for
      attorneys representing indigent criminal defendants in the State of
      Wisconsin in order to ensure accountability and to monitor effectiveness;

      G) Enter an injunction establishing minimum standards of courtroom
      experience or mentorship that must be met before attorneys may be
      certified to represent indigent criminal defendants;

      H) Enter an injunction banning the use of fixed-fee contracts in the
      delivery of indigent defense services in the State of Wisconsin;

(Dkt. 10:25.) These requests ask this Court to fundamentally reform the entire

public defense system in Wisconsin and then monitor Defendants’ compliance

with the injunction for the indefinite future.




                                          17
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 21 of 39



      The breathtaking scope of such an injunction would intrude into

Wisconsin’s administration of its criminal justice system at least as much as

the claims dismissed in Gardner, Luckey, and Yarls. In Gardner, the plaintiffs

asked the federal court to order that, among other things, a public defender

had to consult with an accused indigent within 48 hours of arrest, and that the

Florida public defender office be enjoined from representing indigents unless

certain other requested standards were met. 500 F.2d at 713. Plaintiffs’

injunction requests here go far beyond immediate consultation. Both the

Luckey and Yarls plaintiffs sought even narrower relief, including reporting

requirements and a declaratory judgment, but still failed to avoid Younger.

976 F.2d at 678; 231 F. Supp. 3d at 129–30. Plaintiffs here seek much more

than just reporting and a declaratory judgment; they request a comprehensive

overhaul of state public defense practices in Wisconsin.

      Plaintiffs’ request for declaratory relief is equally indistinguishable from

Gardner, Luckey, and Yarls. They ask this Court to:

      B) Declare that the State of Wisconsin is obligated to provide
      constitutionally adequate representation to indigent criminal
      defendants; [and]

      C) Declare that the constitutional rights of Wisconsin’s indigent
      criminal defendants are being violated by the State on an ongoing basis,
      and provide a deadline for the State to move this Court for approval of
      specific modifications to the structure and operation of the State’s
      indigent defense system . . . .




                                        18
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 22 of 39



(Dkt. 10:25.) The plaintiffs in those other cases also asked the federal court to

declare that their respective state public defender system did not comply with

constitutional requirements; each request was dismissed. See Gardner,

500 F.2d at 713; Luckey, 976 F.2d at 678; Yarls, 231 F. Supp. 3d at 129.

      Younger, O’Shea, and Rizzo require dismissal of this case for the same

reasons as these other challenges to states’ public defender systems.

Comprehensively reforming Wisconsin’s public defender system in federal

court would violate Younger’s “longstanding public policy against federal court

interference with state court proceedings.” 401 U.S. at 43. The indefinite

monitoring they request is exactly the “ongoing federal audit of state criminal

proceedings” rejected in O’Shea, 414 U.S. at 500. And any injunctive relief

would require this Court to “fashion[] . . . prophylactic procedures for a state

agency designed to minimize” instances of alleged unconstitutional conduct,

the same relief rejected in Rizzo, 423 U.S. at 378.

      Moreover, federal court intervention could disrupt the progress

Wisconsin is making toward raising the compensation rates about which

Plaintiffs complain. As discussed above in Background II, SPD has requested

funding increases in its current budget request, and the past two months have

seen significant progress toward a legislative solution. Legislators have

proposed to almost double the current compensation rate from $40 to $70 per

hour, a proposal that Governor Evers has included in his own budget proposal.


                                       19
      Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 23 of 39



It is impossible to predict how ongoing federal litigation in this Court could

impact this delicate legislative process, especially given divided control over

state government. This is precisely the scenario in which Younger abstention

is appropriate.

II.    This Court lacks jurisdiction over Plaintiffs’ claims due to the
       Eleventh Amendment, a lack of Article III standing, and Heck.

       Even if Younger did not require this Court to abstain from exercising its

jurisdiction, other absolute bars to federal jurisdiction require dismissal. First,

the Eleventh Amendment grants Defendants immunity from being sued in

federal court. Second, Plaintiffs lack Article III standing to assert their claims,

both because Defendants neither caused nor can redress Plaintiffs’ alleged

injuries, and because Plaintiffs did not suffer all the injuries about which they

complain. Third, since Plaintiffs’ ineffective assistance of counsel and speedy

trial claims would imply the invalidity of state criminal convictions,

Heck imposes yet another bar to federal court jurisdiction.

       A.    The Eleventh Amendment prevents a federal court from
             hearing Plaintiffs’ claims.

       The State of Wisconsin enjoys immunity from suit in federal court under

the Eleventh Amendment, and no exceptions to that immunity apply here.

Although state officials sometimes can be sued for prospective equitable relief

in lieu of the State, Plaintiffs’ threadbare allegations here fail to state such a

claim against either Governor Evers or State Public Defender Thompson.

                                        20
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 24 of 39



Moreover, an absolute Eleventh Amendment bar prevents this Court from

considering Plaintiffs’ claims against state officials based on state law.

            1.    Defendants enjoy Eleventh Amendment immunity
                  from suit in federal court.

                  a.     State of Wisconsin

      Plaintiffs name the State of Wisconsin as a defendant (Dkt. 10:3–4 ¶ 17),

but the State enjoys sovereign immunity and cannot be sued in federal court.

The Eleventh Amendment provides that “the judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced

or prosecuted against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State.” “[T]he Eleventh Amendment

guarantees that ‘an unconsenting State is immune from suits brought in

federal courts by her own citizens as well as by citizens of another State.’”

Bd. Of Regents of Univ. Of Wis. Sys. v. Phoenix Int’l Software, Inc., 653 F.3d

448, 457 (7th Cir. 2011) (quoting Edelman v. Jordan, 415 U.S. 651, 662–63

(1974)).

      No exceptions to this general rule of immunity apply here. Although

Congress may abrogate a state’s sovereign immunity through appropriate

legislation, id. at 457–58, it did not do so through 42 U.S.C. § 1983, Plaintiffs’

only federal cause of action. (Dkt. 10:22–23.) “The Supreme Court has

expressly held that Congress has not abrogated the states’ immunity in § 1983



                                       21
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 25 of 39



suits.” Joseph v. Bd. of Regents of Univ. of Wisconsin Sys., 432 F.3d 746, 748

(7th Cir. 2005) (citing Quern v. Jordan, 440 U.S. 332, 341–45 (1979)). Likewise,

states may waive their sovereign immunity by consenting to federal

jurisdiction, Bd. of Regents, 653 F.3d at 458, but the State of Wisconsin has not

done so here. All claims against it must be dismissed.

                  b.    Governor Evers

      Plaintiffs’ claims against Governor Evers (Dkt. 10:4 ¶ 18) must be

dismissed because he also enjoys sovereign immunity. The main exception to

a state’s Eleventh Amendment immunity can be found in Ex parte Young,

209 U.S. 123, 159–60 (1908), which permits a plaintiff to file “suit[] against

state officials seeking prospective equitable relief for ongoing violations of

federal law . . . .” Darne v. Wis. Dep’t of Revenue, 137 F.3d 484, 488 (7th Cir.

1998). But Ex parte Young does not apply unless the sued official “[has] some

connection with the enforcement of the act, or else it is merely making him a

party as a representative of the state, and thereby attempting to make the

state a party.” Id. at 157. Here, Governor Evers is merely named as a

“representative of the state” and thus is not a proper Ex parte Young

defendant.

      The Eighth Circuit recently dismissed very similar claims against

Missouri’s governor based on Missouri’s public defender system, in Church v.

Missouri, 913 F.3d 736 (8th Cir. 2019). There, like here, the plaintiffs alleged


                                       22
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 26 of 39



that Missouri had “failed to meet its constitutional obligation to provide

indigent defendants with meaningful representation.” Id. at 741. The court

rejected three bases for finding an adequate Ex parte Young connection

between Missouri’s governor and its public defender system. First, the

governor’s general law enforcement authority did not suffice, since the

governor had no direct enforcement authority over the state’s public defenders.

Id. at 748–50. Second, the Missouri governor’s role in appointing members of

a commission overseeing its public defenders did not suffice, because selecting

officials to execute a program does not amount to the direct enforcement

required for an Ex parte Young claim. Church, 913 F.3d at 750. Third, the

Missouri governor’s decision to withhold appropriated funds from the public

defense system also did not suffice, because that was a legislative act immune

to challenge. Id. at 750–54.

      Plaintiffs’ complaint here falls even shorter than the arguments the

Eighth Circuit rejected in Church. The complaint mentions Governor Evers

only once, when naming him as a defendant. (Dkt. 10:4 ¶ 18.) Nowhere does

the complaint state any allegations regarding Governor Evers’ involvement in

Wisconsin’s public defender system. Without such allegations, Plaintiffs have

no basis for arguing that Governor Evers has the requisite enforcement

authority over Wisconsin’s public defender system under Ex parte Young. The

claims against him should be dismissed.


                                      23
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 27 of 39



                  c.    Kelli Thompson

      Although Kelli Thompson is the Wisconsin State Public Defender, the

current claims against her also do not satisfy the Ex parte Young exception and

must be dismissed, too. Just as with Governor Evers, Plaintiffs’ complaint does

not contain a single factual allegation about Thompson’s responsibility for the

alleged problems about which Plaintiffs complain. It only names her as a

defendant (Dkt. 10:4 ¶ 19) and cites a petition she submitted to the Wisconsin

Supreme Court regarding public defender appointment rates (Dkt. 10). That

does not suffice to name her as an Ex parte Young defendant.

      Of course, Thompson has certain powers and duties regarding

Wisconsin’s public defender system as its executive officer. See generally

Wis. Stat. § 977.05. But the key inquiry under Ex parte Young is whether

Thompson has “some connection” to the specific aspects of the system that

Plaintiffs allege violate criminal defendants’ constitutional rights. This is not

a technical pleading failure. Plaintiffs’ main complaint is that SPD-appointed

private attorneys are not adequately compensated, which allegedly leads to

a denial of indigent defendants’ constitutional rights. (E.g. Dkt. 10:6–7

¶¶ 29–34.) But Thompson cannot set those compensation rates. Wisconsin

Stat. § 977.08(4m)(c) fixes the rate for SPD-appointed defense counsel at $40

per hour. Thompson has no authority to alter that rate.




                                       24
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 28 of 39



      As for other representational problems that Plaintiffs allege (see Dkt.

10:10 ¶¶ 47–48), it is unclear whether Plaintiffs allege that those stem from

compensation rates, other funding problems, or some other unarticulated

theory. In any event, no facts alleged in Plaintiffs’ complaint connect

Thompson to these problems, either.

      Perhaps Plaintiffs could cure this problem, but perhaps not. Right now,

though, Plaintiffs’ current allegations do not satisfy the Ex parte Young

exception to Eleventh Amendment immunity with respect to Thompson. The

claims against her also must be dismissed.

             2.     The Eleventh Amendment requires dismissal of
                    Plaintiffs’ state law claims.

      The Eleventh Amendment also requires dismissal of Plaintiffs’ state law

claims. In Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 106

(1984), the Supreme Court held that “Young and Edelman are inapplicable in

a suit against state officials on the basis of state law.” It reasoned that:

      A federal court’s grant of relief against state officials on the basis of state
      law, whether prospective or retroactive, does not vindicate the supreme
      authority of federal law. On the contrary, it is difficult to think of a
      greater intrusion on state sovereignty than when a federal court
      instructs state officials on how to conform their conduct to state law.

Id at 90. The Seventh Circuit recently reiterated this principle, explaining that

“the Eleventh Amendment prohibits a federal court from ordering any relief




                                            25
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 29 of 39



against a state agency based on state law.” EOR Energy LLC v. Illinois EPA,

913 F.3d 660, 664 (7th Cir. 2019).

      Plaintiffs’ state law claims here fall squarely within this prohibition.

They assert three claims purportedly arising under the Wisconsin

Constitution. (Dkt. 10:22–24.) Because they request a federal court to order

relief against the State and state officials based on alleged violations of state

law, Pennhurst requires those claims to be dismissed.

      B.    Plaintiffs’ claims must be dismissed because they lack
            Article III standing.

      Plaintiffs face another jurisdictional roadblock: Article III standing. “The

jurisdiction of federal courts is limited to ‘Cases’ and ‘Controversies’ as

described in Article III, Section 2 of the Constitution. There is no case or

controversy if the plaintiff lacks standing to challenge the defendant’s alleged

misconduct.” Diedrich v. Ocwen Loan Servicing, LLC, 839 F.3d 583, 587–88

(7th Cir. 2016) (citing Lujan v. Def. of Wildlife, 504 U.S. 555, 560 (1992)). To

confer standing a plaintiff must have “(1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is likely

to be redressed by a favorable judicial decision.” Id. (quoting Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016)). As the party invoking federal

jurisdiction, Plaintiffs have the burden to establish Article III standing. Lujan,

504 U.S. at 561.



                                        26
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 30 of 39



            1.     Defendants neither caused nor can redress Plaintiffs’
                   alleged injuries.

      Plaintiffs lack standing because Defendants neither caused nor can

redress the alleged problems with Wisconsin’s public defender system.

According to Plaintiffs, two problems with the public defender system violate

their constitutional rights: (1) the delay in obtaining counsel (Dkt. 10:6

¶¶ 36–37); and (2) the quality of representation they receive, once counsel is

appointed (Dkt. 10:10 ¶¶ 47–48). The root cause of both problems, in their view,

is a lack of adequate funding: “[T]he State’s failure to sufficiently fund the SPD

or adequately compensate private attorneys for their time has deprived the

Plaintiffs, and all those similarly situated, of these constitutionally mandated

rights.” (Dkt. 10:10 ¶ 49.)

      But Defendants have no power over funding for the Wisconsin public

defender system. Again, Wis. Stat § 977.08(4m)(c) fixes the rate for

SPD-appointed defense counsel at $40 per hour. And under the Wisconsin

Constitution, “[n]o money shall be paid out of the treasury except in pursuance

of an appropriation by law.” Wis. Const. art. VIII, § 2. Neither Governor Evers

nor Kelli Thompson can amend Wis. Stat. § 977.08(4m)(c) or otherwise

appropriate money to the SPD.

      Without causation or a redressable injury, Plaintiffs lack standing and

their claims must be dismissed.



                                       27
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 31 of 39



            2.     Plaintiffs lack standing to challenge aspects of the
                   public defender program that have not allegedly
                   harmed them.

      Plaintiffs also lack Article III standing in another sense: they have not

personally suffered all the injuries about which they complain. Claims based

on purported injuries that Wisconsin’s public defender system did not inflict

on them must be dismissed.

      Lewis v. Casey, 518 U.S. 343 (1996) illustrates how this standing

principle can preclude broad challenges to state programs. There, a class of

inmates sued the Arizona Department of Corrections (ADOC), alleging that

various aspects of ADOC’s practices denied them meaningful access to the

courts and thus violated their constitutional rights. Id. at 346–47. The district

court found liability and imposed a sweeping injunction that reformed many

aspects of ADOC’s law library and legal assistance practices. For instance, the

injunction reformed legal services for illiterate inmates, non-English speaking

inmates, inmates in lockdown, and those for inmates at large. Id. at 358.

      The Supreme Court reversed, finding that the plaintiffs lacked standing

to obtain system-wide relief. Because the district court found that the plaintiffs

only suffered injury due to ADOC’s policies regarding illiterate inmates, relief

targeted at other policies thus went too far:

      [S]tanding is not dispensed in gross. If the right to complain of one
      administrative deficiency automatically conferred the right to complain
      of all administrative deficiencies, any citizen aggrieved in one respect



                                        28
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 32 of 39



      could bring the whole structure of state administration before the courts
      for review. That is of course not the law.

Id. at 357–358, 358 n.6; see also Blum v. Yaretsky, 457 U.S. 991, 999 (1982)

(“Nor does a plaintiff who has been subject to injurious conduct of one kind

possess by virtue of that injury the necessary stake in litigating conduct of

another kind, although similar, to which he has not been subject.”). The

Seventh Circuit has applied this principle to dismiss similar claims where the

plaintiffs challenged aspects of a government program that had not allegedly

caused them harm. See Johnson v. U.S. Office of Pers. Mgmt., 783 F.3d 655,

661–63 (7th Cir. 2015) (dismissing aspects of challenge to federal health

insurance program that plaintiffs did not allege harmed them); Mueller v.

Raemisch, 740 F.3d 1128, 1132–33 (7th Cir. 2014) (holding that plaintiffs

lacked standing to challenge aspects of sex offender regulations that did not

threaten to harm them).

      Certain of Plaintiffs’ claims share the same standing defect as in Lewis.

According to their allegations, they all have only suffered harm in the form of

waiting for counsel to be appointed and the harms that wait caused. (Dkt. 10:12

¶ 58 (Bender); 13 ¶ 64 (Stroebel); 13 ¶ 69 (White); 14 ¶ 74 (Holman); 14 ¶ 79

(Cadotte); 15 ¶ 85 (Elmore); 15–16 ¶¶ 89–90 (Hankins); 16 ¶ 95 (Hansen);

17 ¶ 101 (Mason); 17 ¶ 106 (Lor); 18 ¶ 111 (Swiggum); 18 ¶ 117 (Taylor).) Under




                                         29
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 33 of 39



Lewis, Plaintiffs can only meet Article III’s injury requirement for claims based

on those alleged harms.

      But the harms alleged in Plaintiffs’ complaint go well beyond wait times

for counsel. They allege that indigent defendants are appointed inadequate

SPD counsel for special appearances. (Dkt. 10:9 ¶ 46.) They allege that indigent

defendants cannot easily communicate with their attorneys. (Dkt. 10:10 ¶ 47.)

They allege that appointed counsel do not have enough funding to adequately

represent indigent defendants. (Dkt. 10:10 ¶ 47.) And they allege that

appointed counsel receive inadequate training by SPD. (Dkt. 10:10 ¶ 48.)

Conspicuously absent, though, are any allegations that Plaintiffs themselves

have suffered any of these harms. Claims based on those harms therefore must

be dismissed because Plaintiffs lack standing to assert them under Lewis.

      C.    Heck requires Plaintiffs’ claims to be dismissed because, if
            successful, they would imply the invalidity of state
            criminal convictions.

      The last jurisdictional bar to Plaintiffs’ claims arises from Heck v.

Humphrey, 512 U.S. 477 (1994). Heck provides that civil claims “that would

‘necessarily imply’ the invalidity of the fact of an inmate’s conviction . . . [are]

not cognizable under § 1983 unless and until the inmate obtains favorable

termination of a state, or federal habeas, challenge to his conviction or

sentence.” Nelson v. Campbell, 541 U.S. 637, 646 (2004) (citing Heck, 512 U.S.

at 487). The rule applies “no matter the relief sought” and “no matter the target


                                        30
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 34 of 39



of the prisoner’s suit.” Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005).

Similarly, if the alleged unconstitutional conduct would invalidate the

underlying conviction, Heck bars the claim “even if [the plaintiff] does not seek

relief from the fact or duration of confinement.” Grier v. Klem, 591 F.3d 672,

677 (3d Cir. 2010).

      As with Younger, federal courts have applied Heck to dismiss challenges

to state public defender systems. In Thomas v. Jones, 428 F. App’x 122,

123–24, 2011 WL 1892112, at *1 (3d Cir. 2011) (per curiam), the plaintiff was

convicted and later filed a § 1983 claim against local officials alleging that his

public defender was paid an inadequate fee and did not have enough funding

to perform an adequate pretrial investigation. Heck barred his damages claim,

since it would have required a finding that he received ineffective assistance of

counsel—a holding that would have “necessarily impl[ied] the invalidity of his

conviction.” Id. Likewise, in Williams v. Weber County, 562 F. App’x 621,

2014 WL 1424510, at *1 (10th Cir. 2014), the plaintiffs were criminal

defendants who pleaded guilty after receiving appointed defense counsel. They

sued local officials, again arguing that the indigent defense program failed to

meet minimum constitutional standards. Id. Heck barred these claims, too,

since they amounted to ineffective assistance of counsel claims that, if

successful, would have rendered the plaintiffs’ guilty pleas invalid. Id. at *2.




                                       31
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 35 of 39



      Plaintiffs’ claims here also implicate the validity of their ongoing

criminal proceedings. They allege that “[t]he State’s excessive delay in

appointing legal counsel violates [the] constitutionally guaranteed right” to a

speedy trial. (Dkt. 10:4 ¶ 23.) Any victory on this argument could invalidate a

plaintiff’s subsequent criminal conviction under the Sixth Amendment and

Barker v. Wingo, 407 U.S. 514 (1972). Likewise, Plaintiffs allege that indigent

defendants in Wisconsin “are simply not being promptly appointed the effective

legal counsel mandated by the United States and Wisconsin Constitutions.”

(Dkt. 10:5 ¶ 25.) As Thomas and Williams noted, any finding that Plaintiffs

have received ineffective assistance of counsel would necessarily imply the

invalidity of any subsequent criminal conviction under Strickland v.

Washington, 466 U.S. 668 (1984).14

      Because Plaintiffs cannot prevail on their civil claims without holdings

that would necessarily imply the invalidity of state criminal convictions, Heck

requires their claims to be dismissed.




      14  This paragraph assumes arguendo that Plaintiffs could even state a
Strickland-like or Barker-like claim here. Defendants do not concede that such a
claim is available but do not raise the argument at this stage.

                                         32
       Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 36 of 39



III.    Plaintiffs fail to state a claim for damages.

        Plaintiffs also request damages for their alleged injuries. (Dkt. 10:26 ¶ I.)

Assuming Plaintiffs could evade both Younger and the jurisdictional barriers

discussed above, their claim for damages is barred.

        A.    Defendants are not “persons” under 42 U.S.C. § 1983 for
              purposes of damages claims.

        It is black-letter law that “Section 1983 does not authorize awards of

damages against states, and a state official (in his official capacity) is the

state.” Fritz v. Evers, 907 F.3d 531, 533 (7th Cir. 2018). That is because

42 U.S.C. § 1983 provides that “[e]very person who, under color of any statute

. . . subjects . . . any citizen of the United States . . . to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws, shall

be liable to the party injured.” The Supreme Court held in Will v. Michigan

Department of State Police, 491 U.S. 58, 71 (1989) that “neither a State nor its

officials acting in their official capacities are ‘persons’ under § 1983.”

        Plaintiffs’ only federal claims are those under 42 U.S.C. § 1983 against

the State of Wisconsin and Governor Evers and State Public Defender

Thompson in their official capacities. (Dkt. 10:3–4 ¶¶ 17–19; 10:22–24.) Under

Will, § 1983 does not permit damages claims against these defendants. Those

claims must be dismissed.




                                         33
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 37 of 39



      B.    Plaintiffs identify no state cause of action for damages.

      None of Plaintiffs’ state law claims permit them to recover damages,

either. First, the State of Wisconsin enjoys sovereign immunity to state law

claims in its courts, unless the Wisconsin Legislature has expressly abrogated

that immunity by statute. Lister v. Bd. of Regents of Univ. Wis. Sys., 72 Wis.

2d 282, 294, 240 N.W.2d 610 (1976). Second, public officers are afforded

immunity to personal liability for damages when performing their official

functions. Id. at 298–99.

      Plaintiffs only assert state law claims arising directly under the

Wisconsin Constitution, specifically art. I, §§ 7–8. (Dkt. 10:22–24.) They

identify no statutes that provide a damages cause of action against either the

State of Wisconsin or state officials for violating those constitutional

provisions. And no Wisconsin court has ever held that those constitutional

provisions themselves can support any kind of damages action. Accordingly,

default immunity principles apply and preclude damages against Defendants

on any state law claim.

                                 *     *     *

      Although Plaintiffs’ claims have various fatal defects, they all can be

traced back to one main problem: claims seeking to systematically reform

Wisconsin’s public defender system do not belong in federal court. By asking a

federal court to restructure an institution woven into the fabric of Wisconsin’s


                                      34
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 38 of 39



criminal justice system, Plaintiffs’ claims threaten Younger’s aim of promoting

comity between the federal and state governments. Federal courts have wisely

dismissed similar claims for this reason, and this Court should do the same.

                               CONCLUSION

      Plaintiffs’ amended complaint should be dismissed.

      Dated this 19th day of March, 2019.

                                    Respectfully submitted,

                                    JOSHUA L. KAUL
                                    Attorney General of Wisconsin

                                    Electronically signed by:

                                    s/ Colin T. Roth
                                    COLIN T. ROTH
                                    Assistant Attorney General
                                    State Bar #1103985

                                    Attorneys for Defendants


Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 264-6219
(608) 267-2223 (Fax)
rothct@doj.state.wi.us




                                      35
     Case: 3:19-cv-00029-wmc Document #: 12 Filed: 03/19/19 Page 39 of 39



                       CERTIFICATE OF SERVICE

      I certify that on March 19, 2019, I electronically filed the foregoing
Defendants’ Motion to Dismiss and Memorandum of Law in Support of Motion
to Dismiss with the clerk of court using the CM/ECF system, which will
accomplish electronic notice and service for all participants who are registered
CM/ECF users.

      Dated this 19th day of March 2019.


                                    Electronically signed by:

                                    s/ Colin T. Roth
                                    COLIN T. ROTH
                                    Assistant Attorney General
